DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The amendment and remarks of 11 December 2020 are entered.
The Examiner acknowledges that claims 31 and 32 were inadvertently left off the claim listing in the previous action, and apologizes for the error. Accordingly, this action is made non-final.
Claims 3-7, 10-14, 16, 19-21, 29-31, and 33 have been canceled. Claims 1, 2, 8, 9, 15, 17, 18, 22-28, and 32 are pending. Claims 8 and 9 are withdrawn. Claims 1 ,2, 15, 17, 18, 22-28, and 32 are being examined on the merits.
The species election requirement of 16 March 2020 remains in effect.
The rejection of claims 27 and 28 under 35 U.S.C. 112(a) is withdrawn in light of the amendment filed 11 December 2020.
The rejections under 35 U.S.C. 102(a)(1) are withdrawn in light of the amendment filed 11 December 2020.
The rejections under 35 U.S.C. 103 are reconsidered and modified in light of the amendment filed 11 December 2020.
The amendment has necessitated new grounds of rejection as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 as amended recites that “the chloramine is formed from reacting ammonia or an alkylamine with hypochlorite under conditions effective to form the chloramine”. While this limitation effectively encompasses a monochloramine, the other species in claim 15 expand beyond this limitation. A dichloramine is produced by reaction between monochloramine and chlorine or sodium hypochloride. Trichloramine is prepared by treatment of ammonium salts with chlorine. In neither case is the reaction based on reaction of ammonia or alkylamine with hypochlorite. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 2, 15, 17, 18, 22-25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain and Dittert (USP 5,985,239, published 16 November 1999) and Anonymous (Basic Information About Chloramines, published 24 February 2009, hereafter referred to as Anonymous).
125I2 by release from its sodium salt by oxidation with chloramines, in particular chloramine-T (see e.g. Col.1 lines 32-39). ‘239 further teaches iodination of L-tyrosine with an organic chloramine, penta-O-acetyl-N-chloro-N-methylglucamine (NCMGE, see e.g. Example 2) as well as iodination of leucine enkephalin (with sequence Tyr-Gly-Gly-Phe-Leu) with the same mixture of sodium iodide and NCMGE (see e.g. Example 2). As the reaction of NCMGE and sodium iodide targets tyrosine residues, it follows that Leu-enkephalin would be iodinated at the tyrosine residue. 
The difference between the ‘239 patent and the claimed invention is that ‘239 does not teach that the chloramine is an inorganic chloramine formed by reaction of ammonia or alkylamine with hypochlorite.
	Anonymous teaches that the types of chloramines include monochloramine, dichloramine, trichloramine, and organic chloramines (see e.g. lines 11-12). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process for iodination of biomolecules of ‘239 using NaI and organic chloramines could be altered by using other chloramines as provided by Anonymous, including the use of monochloramine. The skilled artisan is aware that monochloramine is produced by reaction of ammonia with hypochlorite in a 1:1 ratio. The skilled artisan would utilize a simple substitution of a known organic chloramine in ‘239 for another known inorganic chloramine as provided by Anonymous. There would be a reasonable expectation of success because the iodination process of ‘239 is dependent on the chloramine, iodine, suitable site for iodination, not whether the chloramine is present in the context of an organic or inorganic molecule. The claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, monochloramine has a molar mass of less than 250 g/mol.
With respect to claim 15, as set forth above the Anonymous art provides for monochloramine.
With respect to claims 17 and 18, as set forth above the ‘239 patent indicates the iodine is supplied as a sodium salt, and that typical iodination of biomolecules is with [125I] NaI. 
With respect to claims 22 and 23, as set forth above a 125I would be added to the tyrosine side chain, and one of ordinary skill in the art expects that iodination after oxidation with a chloramine results in either one or two iodine additions (see e.g. Lane and Richardson Biochem J 33:34-38, published 2011, in particular Figure 1).
With respect to claim 24, Leu-enkephalin has the sequence Tyr-Gly-Gly-Phe-Leu, such that m=0, n=4, at least one of m and n is not 0, and the Gly-Gly-Phe-Leu residues are such that R2 is selected from the side chains as claimed.
With respect to claim 25, as set forth above the ‘239 patent teaches the use of 125I.
With respect to claim 32, the reaction of ammonia and hypochlorite occurs in a 1:1 molar ratio to produce monochloramine (NH3 + HOCl = NH2Cl + H2O).
Response to Arguments:
The Applicants argue claim 1 is amended to recite that the chloramine is formed by reaction of ammonia with hypochlorite. The Applicants argue this produces organic or inorganic chloramines as found in the Examples.
	The Examiner does not dispute that the amendment limits the chloramine. The monochloramine is still provided by the Anonymous art, and as the Applicant admits monochloramine is produced by reaction of ammonia with hypochlorite.
	The Applicants argue the ‘239 patent teaches chlorination of N-methyl glucamine and exclusively exemplifies chlorination with NCMGE. The Applicants admit ‘239 exemplifies iodiation with NCMGE. The Applicants argue ‘239 does not disclose reacting a biomolecule with a chloramine as claimed. 
	The Examiner argues the Applicants’ arguments are contradictory, in that they argue ‘239 exclusively exemplifies chlorination using NCMGE, but also admit that ‘239 exemplifies iodination of tyrosine with NCMGE. Furthermore, the Examiner agrees that the chloramine of ‘239 is not in accordance with the claimed chloramine; however the Anonymous art provides for the claimed chloramine via a simple substitution rationale. 
	The Applicants argue one of ordinary skill would not substitute the ‘239 organic chloramine for an inorganic chloramine as in Anonymous. The Applicants argue chloramine T as in ‘239 is taught to frequently cause oxidative decomposition “rendering the procedure useless”. The Applicants argue ‘239 indicates N-chloro amino acids are very unstable. The Applicants argue ‘239 indicates the N-chloro amino acids’ decomposition are associated with a loss of chlorine titer. The Applicants state that “Hussain does teach a reasonable expectation of success for the iodination process described is dependent on the chloramine present”. 

	The Applicants argue prior to their work it was not known that iodination could occur by reacting with chloramine and an iodine source, where the chloramine is formed by reaction of ammonia or alkylamine with hypochlorite. The Applicants argue a lack of reasonable expectation of success in incorporation of iodine radioisotopes.
	The Examiner disagrees for the reasons above. The reaction of biomolecules with chloramines and an iodine source is an established process. One of ordinary skill in the art would have a reasonable expectation that any chloramine would serve to iodinate a biomolecule in the process of the chloramine and an iodine source, since the reaction process is dependent on the chloramine itself and different chloramines would be expected to offer reasonably similar chemical capabilities. Again the process of iodination (including radioiodine) of biomolecules using chloramines was established in 
	The Applicants’ arguments have been considered but are not persuasive.

2. Claims 1, 2, 14, 15, 17, 18, 22, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens et al. (J. Nucl. Med. 25:367-370, published 1984) and Anonymous (Basic Information About Chloramines, published 24 February 2009).
The Ferens art teaches radiolabeling of two murine antibody Fab fragments targeting p97 using a chloramine-T method and 131I as the iodine source(see e.g. Abstract). This anticipates claim 1 as it results in iodination of a biomolecule with chloramine via an iodine source, and Ferens directly indicates that tyrosine iodination occurs (see e.g. p.369 Col.2).
The difference between Ferens and the claimed invention is that Ferens does not teach the use of an inorganic chloramine.
The relevance of Anonymous is set forth above. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process for iodination of a Fab of Ferens using NaI and organic chloramines could be altered by using other chloramines as provided by Anonymous, including the use of monochloramine. The skilled artisan would utilize a simple substitution of a known organic chloramine in Ferens for another known inorganic chloramine as provided by Anonymous. There would be a reasonable expectation of success because the iodination process of Ferens is dependent on the chloramine, iodine, suitable site for iodination, not whether the chloramine is present in prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 2, monochloramine has a molar mass of less than 250 g/mol.
With respect to claim 17, the Ferens art indicates use of iodide salts (see e.g. p.367 Col.2 “Radioiodination”).
With respect to claim 18, as set forth above Ferens indicates the use of [131I] NaI.
With respect to claim 22, as set forth above the prior art (see e.g. Lane and Richardson) recognizes that iodination using a chloramine results in one of the two iodinated tyrosine side chains as claimed. 
With respect to claim 26, a Fab is an antibody fragment.
With respect to claim 32, as set forth above the production of monochloramine involves reaction of ammonia with hypochlorite in a 1:1 ratio.
Response to Arguments:
The Applicants argue claim 1 is amended to recite the chloramine as being formed between ammonia or an alkylamine and hypochlorite.
The Examiner has considered the argument above and not found it persuasive, as Anonymous still teaches monochloramine that is formed in the same manner as claimed.
The Applicants argue Ferens describes iodination of monoclonal antibody fragments using chloramine-T. The Applicants argue chloramine-T is an aromatic chloramine, and Ferens does not describe reacting with the claimed chloramines. 

The Applicants argue one of ordinary skill in the art would not substitute the chloramines. The Applicants argue the monoclonal antibody fragments are sensitive to radioiodination damage.
The Examiner disagrees, since the chloramines were known in the art, as was the chloramine-based iodination method as found in Ferens. The change of the single chemical is a basis for determining obviousness especially when those chemicals were all widely known in the art. As to radiation damage, the Ferens art does indicat that this can be an issue with antibodies (see e.g. p.367 Col.1) but also indicates that the process utilizes labels monoclonal antibodies “within these specifications”, i.e. that the labeling is specific enough and does not incur excessive radiation damange (see e.g. p.367 Col.1).
The Applicants’ arguments have been considered but are not persuasive.

3. Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferens et al. (J. Nucl. Med. 25:367-370, published 1984) and Anonymous (Basic Information About Chloramines, published 24 February 2009) as applied to claim 1 above, and further in view of Svensson et al. (J. Med. Chem. 41:1507-1512, published 1998, hereafter referred to as Svensson).

The Svensson art teaches the same antibody as in Ferens (96.5 targeting p97, see e.g. p.1508 Col.1 and Col.2). The Svensson art teaches that the antibody can be conjugated to fluorescein for detection of binding to renal carcinoma cells (see e.g. p.1508 Col.2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of iodination of the 96.5 antibody of Ferens and Anonymous could be utilized to also iodinate the 96.5-fluorescein conjugate of Svensson in order to allow for both radioisotopic and fluorophore-based detection of the 96.5 antibody. The motivation to combine comes from the same underlying 96.5 antibody common to both Ferens and Svensson, as well as the desire to utilize multiple methods to visualize antibody location. There would be a reasonable expectation of success because the Ferens art already teaches iodination of the same antibody, with the expectation that a labeled antibody as in Svensson could also be iodinated using Ferens and Anonymous. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 28, fluorescein is a fluorophore within the scope as claimed.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658